 471312 NLRB No. 78A.P.R.A. FUEL OIL1On February 6, 1991, the Regional Director issued a Decisionand Direction of Election finding, inter alia, that the petitioned-for
unit of drivers, servicemen, dispatchers, and mechanics was appro-
priate. The Respondent did not request review of this decision. On
March 6, 1991, the election was held. The tally of ballots reflected
that there were 25 valid votes counted of which 5 were for the
Union, 7 were against the Union, and 13 were challenged and were
thus determinative of the outcome. The Union filed timely objections
to conduct affecting the election. On July 18, 1991, the Regional Di-
rector issued a supplemental decision on objections and challenges,
order consolidating cases and notice of hearing. The representation
case was thus consolidated for hearing with consolidated complaints
issued on March 11 and 18, and May 16 and 28, 1991. In addition,
the Regional Director overruled one challenge, sustained one chal-
lenge, and directed that the remaining challenges be resolved by the
administrative law judge. Following the hearing held in August
1991, Administrative Law Judge Joel P. Biblowitz issued his deci-
sion on November 8, 1991, inter alia, resolving nine challenged bal-
lots by overruling six and sustaining three and finding objectionable
conduct affecting the election. The judge found numerous unfair
labor practices as well and found that these warranted a bargaining
order pursuant to NLRB v. Gissel Packing Co., 395 U.S. 575 (1969).On November 12, 1992, we issued a decision affirming the judge's
decision in relevant part. See A.P.R.A. Fuel Oil, 309 NLRB 480. Inaddition to the Gissel bargaining order provided for in the judge'sdecision, we also ordered that the overruled challenged ballots be
opened and counted and that, if the Union received a majority of
the valid votes plus challenges, a certification of representative issue.
309 NLRB at 482. Accordingly, Case 29±RC±7760 was remanded
to the Regional Director. On November 20, 1992, the Regional Di-
rector issued a corrected, revised tally of ballots indicating that 11
votes were cast for the Union and 8 votes were cast against the
Union. Based on this tally, the Regional Director concluded that a
majority of the valid votes plus challenged ballots were cast for the
Union. On December 9, 1992, a certification of representative
issued. We find that it will effectuate the policies of the Act to con-
solidate the instant refusal-to-bargain case with the above-mentionedconsolidated complaint cases for purposes of seeking enforcement of
the Board's Orders.2In its amended answer and its response to the Notice to ShowCause, the Respondent states that it discovered as a result of an Au-
gust 12, 1993 response to a Freedom of Information request that two
of the General Counsel's witnesses, Victor Benavides and Alberto
Guzman, were using false and fraudulent names. The Respondent
claims that this information was concealed from it by the Union and
the Board and that the information could have affected the credibil-
ity of witnesses and tainted the hearing proceedings and would have
affected the results of the election. The Respondent requests that the
hearing be reopened in order that it be allowed to show that the tes-
timony of these witnesses was fraudulent. Our review of the pro-
ceedings below indicates that this information was elicited on the
record before the administrative law judge. See JD at 495±496.
Moreover, even were Benavides and Guzman excluded from the list
of eligible votes, this would not affect the Union's majority status.3Specifically, the Respondent denies the appropriateness of thebargaining unit arguing that dispatchers in the heating oil business
are managerial and supervisory. The Respondent also argues that
participation of supervisors in the Union's organizational campaign
and the election requires that the election be set aside and the peti-
tion dismissed. The Respondent claims that placement of two dual-
function individuals in the unit was inappropriate and that errors of
law and fact in the preelection determination and other errors of lawContinuedA.P.R.A. Fuel Oil Buyers Group, Inc., PrudentialTransportation, Inc. and Amer-National Heat-
ing Service, Inc. and Local 553, InternationalBrotherhood of Teamsters, AFL±CIO. Case 29±CA±17288September 28, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn July 30, 1993, the General Counsel of the Na-tional Labor Relations Board issued an amended com-
plaint alleging that A.P.R.A. Fuel Oil Buyers Group,
Inc. (APRA), Prudential Transportation, Inc. (Pruden-
tial), and Amer-National Heating Service, Inc. (Amer-
National), collectively, the Respondent, have violated
Section 8(a)(1) and (5) of the National Labor Relations
Act by refusing the request of Local 553, International
Brotherhood of Teamsters, AFL±CIO, the Union, to
bargain following the Union's certification in Case 29±
RC±7760. (Official notice is taken of the ``record'' in
the representation proceeding as defined in the Board's
Rules and Regulations, Secs. 102.68 and 102.69(g);
Frontier Hotel, 265 NLRB 343 (1982).)1The Re-spondent filed its answer and amended answer denyingmost of the allegations in the amended complaint and
asserting various affirmative defenses.On August 23, 1993, the General Counsel filed aMotion for Summary Judgment. On August 26, 1993,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. On September 9, 1993, the
General Counsel filed a statement in support of its mo-
tion. On September 13, 1993, the Respondent filed a
statement in opposition to the Motion for Summary
Judgment and on September 23, 1993, filed a state-
ment in opposition to the General Counsel's September
9, 1993 statement.Ruling on Motion for Summary JudgmentIn its answer and amended answer to the amendedcomplaint, the Respondent denies its refusal to bargain
and attacks the validity of the certification on the basis
of the disposition of certain challenged ballots, the unit
determination, and affirmative defenses which it had
previously asserted or could have asserted in the rep-
resentation and unfair labor practice proceedings.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence,2nor does it allege anyspecial circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).3 472DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
such as errors in the disposition of challenges to election ballots pre-clude a finding of refusal to bargain. All of these issues were or
could have been raised in the underlying representation proceeding.
The Respondent has not offered to produce any newly discovered
and previously unavailable evidence and has not alleged that special
circumstances exist which would require reexamination of these
issues.The Respondent claims that participation of two individuals in theelection was improper pursuant to the Immigration Reform and Con-
trol Act (IRCA), 8 U.S.C. §1324a and the petition should be dis-

missed because the Union never achieved clear majority support.
This issue was or could have been raised in the underlying represen-
tation proceeding. The Respondent has not offered to adduce any
newly discovered and previously unavailable evidence and has not
alleged that special circumstances exist which would require reexam-
ination of this issue. However, we note with regard to this affirma-
tive defense that on July 28, 1993, we issued an Order sua sponte
reconsidering our Decision, Order, and Direction reported at 309
NLRB 480 and severed the portion of the remedial order which dealt
with the two individuals implicated pursuant to IRCA. The portion
of our decision which was severed related only to the remedy for
the unlawful discharges of these two individuals. Their eligibility to
participate in the election, our finding of unlawful discharge, and the
Union's majority status were not affected by this Order. The Re-
spondent's claims to the contrary misconstrue the Order.Finally, the Respondent denies that the Union filed the underlyingcharge in this proceeding and that the charge was served by certified
mail on the Respondent. Counsel for the General Counsel has at-
tached as an exhibit to his Motion for Summary Judgment a copy
of the return receipt for certified mail showing that the charge was
served on the Respondent. In its answer to the Notice to Show
Cause, the Respondent has not contested the authenticity of the ex-
hibit or offered to produce any further information. We find that the
charge underlying the complaint was filed and was served by cer-
tified mail on the Respondent.4With one minor exception, the Respondent has denied all the ju-risdictional information, its single-employer status, and the Union's
status as a labor organization. In the underlying representation pro-
ceeding, the Respondent stipulated to the commerce information but
denied that it was an employer engaged in commerce within the
meaning of the Act, denied its status as a single employer within
the meaning of the Act, and denied the Union's labor organization
status. The Regional Director's Decision and Direction of Election
issued February 6, 1991, finding that the Respondent is a single em-
ployer, the Respondent is an employer engaged in commerce within
the meaning of the Act, and the Union is a labor organization. The
Respondent did not request review of the Regional Director's deci-
sion and the Respondent does not offer to adduce any newly discov-
ered and previously unavailable evidence regarding these matters.
These matters were resolved in the underlying representation pro-
ceeding and may not be relitigated here. Moreover, we note that the
Respondent admitted its status as an employer engaged in commerce
and admitted the Union's status as a labor organization in the unfair
labor practice proceedings reported at 309 NLRB 480. It also admit-
ted single-employer status for purposes of those proceedings which
included the underlying representation proceeding involved here. Fi-
nally, we note that in its answer to the complaint the Respondent
did not admit or deny that APRA is a New York corporation located
in the borough of Brooklyn in the city and State of New York en-Accordingly, we grant the Motion for Summary Judg-ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAPRA, Prudential, and Amer-National are each NewYork State corporations located at a common facility
in the borough of Brooklyn, city and State of New
York. APRA is engaged in the cooperative purchase ofheating fuel oil for its members, and related services.
Prudential is engaged in the transportation and delivery
of fuel oil to APRA's members and to other customers
located throughout the city of New York. Amer-Na-
tional is engaged in servicing oil and gas burners for
APRA's members and other customers located
throughout the city of New York.During the year ending July 30, 1993, APRA de-rived gross revenues in excess of $500,000 and pur-
chased and received at the Brooklyn facility goods,
materials, and fuel oil valued in excess of $50,000
from other enterprises located within the State of New
York, each of which other enterprises had received the
goods, materials, and fuel oil directly from points out-
side the State of New York.During the year ending July 30, 1993, Prudential de-rived gross revenues in excess of $300,000 and pur-
chased and received at the Brooklyn facility goods,
supplies, materials, and repair parts valued at approxi-
mately $10,000 from other enterprises located within
the State of New York, each of which other enterprises
received the goods, supplies, materials, and repair parts
directly from points outside the State of New York.During the year ending July 30, 1993, Amer-Na-tional derived gross revenues in excess of $400,000
and purchased and received at the Brooklyn facility
goods, supplies, materials, and oil and gas burner parts
valued at approximately $20,000 from other enterprises
located within the State of New York, each of which
other enterprises received the goods, supplies, mate-
rials, and repair parts directly from points outside the
State of New York.APRA, Prudential, and Amer-National have been af-filiated business enterprises with common officers,
owners, directors, operators, management and super-
vision; have formulated and administered a common
labor policy affecting employees of their operations;
have shared common premises, facilities, advertising
and phone lines; have provided services and made
sales to each other; and have held themselves out to
the public as a single-integrated business enterprise. By
virtue of their operations APRA, Prudential, and
Amer-National constitute a single-integrated business
enterprise and a single employer within the meaning of
the Act.We find that APRA, Prudential, and Amer-Nationalindividually and collectively are employers engaged in
commerce within the meaning of Section 2(6) and (7)
of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.4 473A.P.R.A. FUEL OILgaged in the cooperative purchase of heating fuel oil for its mem-bers, and related services. This allegation is deemed admitted.5In its answer to the complaint, the Respondent denies that theUnion has requested that it bargain since December 28, 1992, and
June 28, 1993. The Respondent further denies that it has refused to
bargain since on or about December 29, 1992. We find these denials
raise no issue warranting a hearing. We note that the Respondent
does not challenge the authenticity of letters dated December 28,
1992, and June 28, 1993, appended to the Motion for Summary
Judgment in which the Union requested bargaining. Moreover, we
also note that the Respondent has not offered to produce evidence
that it in fact bargained with the Union. Its affirmative defenses to
the complaint assert that the certification is invalid, that the unit is
inappropriate, and that the Union lacks majority status. In its re-
sponse to the Notice to Show Cause, the Respondent attacks the cer-
tification, in part, because the election was decided by only three
votes. Under these circumstances we find that the bargaining re-
quests were made and we also find that the Respondent has refused
to bargain. See Hydro Conduit Corp., 242 NLRB 171, 172 fn. 5(1979).6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held March 6, 1991, theUnion was certified on December 9, 1992, as the col-
lective-bargaining representative of the employees in
the following appropriate unit:All full-time and regular part-time drivers, serv-icemen, dispatchers and mechanics employed by
the Respondent at its Brooklyn, New York loca-
tion, excluding all other employees, office clerical
employees, managers, guards and supervisors, as
defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince December 28, 1992, and June 28, 1993, theUnion has requested the Respondent to bargain, and,
since on or about December 29, 1992, the Respondent
has refused.5We find that this refusal constitutes anunlawful refusal to bargain in violation of Section
8(a)(1) and (5) of the Act.CONCLUSIONOF
LAWBy refusing on and after December 29, 1992, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(1) and (5) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,and, if an understanding is reached, to embody the un-derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by law, we shall construe the initial period of
the certification as beginning the date the Respondent
begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th
Cir. 1964), cert. denied 379 U.S. 817 (1964); BurnettConstruction Co., 149 NLRB 1419, 1421 (1964), enfd.350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, A.P.R.A. Fuel Oil Buyers Group, Inc.,
Prudential Transportation, Inc. and Amer-National
Heating Service, Inc., jointly and severally, Brooklyn,
New York, their officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Refusing to bargain with Local 553, InternationalBrotherhood of Teamsters, AFL±CIO as the exclusive
bargaining representative of the employees in the bar-
gaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time drivers, serv-icemen, dispatchers and mechanics employed by
the Respondent at its Brooklyn, New York loca-
tion, excluding all other employees, office clerical
employees, managers, guards and supervisors, as
defined in the Act.(b) Post at its facility in Brooklyn, New York, cop-ies of the attached notice marked ``Appendix.''6Cop-ies of the notice, on forms provided by the Regional
Director for Region 29, after being signed by the Re-
spondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.ITISFURTHERORDERED
that Case 29±CA±17288 isconsolidated with Cases 29±CA±15517, 29±CA±15589,
29±CA±15518, 29±CA±15446, 29±CA±15459, 29±CA±
15571, 29±CA±15467, and 29±CA±15482 for purposes
of seeking enforcement of the instant Order and the
Order reported at 309 NLRB 480 (1992), as modified
by the July 28, 1993 Order.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Local 553,International Brotherhood of Teamsters, AFL±CIO as
the exclusive representative of the employees in the
bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time drivers, serv-icemen, dispatchers and mechanics employed by
us at our Brooklyn, New York location, excluding
all other employees, office clerical employees,
managers, guards and supervisors, as defined in
the Act.A.P.R.A. FUELOILBUYERSGROUP,INC., PRUDENTIALTRANSPORTATION,INC. ANDAMER-NATIONALHEATINGSERVICE, INC.